1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   DANIEL P. KLAHN, SR.,                                     CASE NO. 1:16-cv-00342 DAD-JLT
12                  Plaintiff,
                                                               ORDER (1) SETTING SETTLEMENT
13          v.                                                 CONFERENCE, (2) REQUIRING
14   R. SEITZ,                                                 PERSONAL ATTENDANCE BY CERTAIN
                                                               INDIVIDUALS, AND (3) REQUIRING
15                  Defendant,                                 SETTLEMENT CONFERENCE
                                                               STATEMENT
16
17
18
19          Magistrate Judge Jeremy D. Peterson will hold a settlement conference on January 7, 2019 at

20   10:00 a.m. in Courtroom 6 at the U.S. District Court, 2500 Tulare Street, Fresno, California, 93721.

21   The court expects that the parties will proceed with the settlement conference in good faith and

22   attempt to resolve all or part of the case. If any party believes that the settlement conference will not

23   be productive, that party shall so inform the court as far in advance of the settlement conference as

24   possible. Unless otherwise permitted in advance by the court, the following individuals must attend

25   the settlement conference in person: (1) all of the attorney(s) who will try the case; (2) the parties; and

26   (3) individuals with full authority to negotiate and settle the case, on any terms.

27           No later than one week prior to the settlement conference, each party must submit to Judge

28   Peterson’s chambers at jdporders@caed.uscourts.gov a confidential settlement conference statement.

                                                          1
1    These statements should neither be filed on the docket nor served on any other party. The statements

2    should be marked “CONFIDENTIAL” and should state the date and time of the conference. The

3    statements should not be lengthy but should include (1) a brief recitation of the facts; (2) a discussion

4    of the strengths and weaknesses of the case; (3) an itemized estimate of the expected costs for further

5    pretrial and trial matters; (4) an estimate of recovery should this case proceed to trial; and (5) a candid

6    statement of the party’s position on settlement, including a history of settlement discussions, any

7    current settlement offers from any party, expectations for settlement discussions, and the amount that

8    the party will accept to settle.

9
10   IT IS SO ORDERED.

11
12   Dated:     December 13, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
